DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 08/09/2021. Claims 1-6 are pending in the current office action. Claims 1-6 have been amended by the applicant. 


Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
The 35 U.S.C. 112(f) is no longer invoked in light of the amended claims replacing the “concentration detector” and “corrector” with a “controller” and replacing the storage “unit” with storage “memory” as controllers and memory have definite structure that is well-known to one skilled in the art. 
New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
The 35 U.S.C. § 101 rejection from the previous office action is maintained. 
The 35 U.S.C. § 102 rejection is withdrawn in view of Applicant’s amendments. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “correct the measurement pump current or the concentration of the specific gas on the basis of an oxygen concentration of the measurement-object gas in accordance with the detected air-fuel ratio upon determining that the measurement-object gas is in a rich atmosphere based on the detected air-fuel ratio being equal to or smaller than a stoichiometric air-fuel ratio” and then recites “detect the concentration of the specific gas contained in an exhaust gas of an internal combustion engine as the measurement-object gas on the basis of the corrected measurement pump current”. These two limitations are confusing and appear to claim the subject matter. The first limitation recites to “correct the measurement pump current” OR “the concentration of the specific gas”. However, if the concentration of the specific gas is what has been corrected, the next limitation is not possible as this step requires “detecting the concentration…on the basis of the corrected measurement pump current”. In this situation, it is unclear how you can “correct the concentration” and then “detect the concentration…on the basis of the corrected measurement pump current”. Furthermore, if the first optional element occurs, wherein the pump current is corrected, IS an actual detection wherein the concentration of the specific gas is detected in the measurement gas chamber by measuring the excess oxygen created by the NOx/Ammonia reduction. It is therefore not clear if the final “detection” step actually is a physical detection wherein a further species is detected, or if the detection step is merely a calculation step, as it appears, wherein the final gas concentration is merely calculated from the correction step. Claims 2-6 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a controller configured “correct the measurement pump current or the concentration of the specific gas on the basis of an oxygen concentration of the measurement-object gas in accordance with the detected air-fuel ratio upon determining that the measurement-object gas is in a rich atmosphere based on the detected air-fuel 
This judicial exception is not integrated into a practical application because the corrected current/concentration does not appear to be used in any practical application after the correction is made and thus the claims appear drawn to a mere “correction” and “detection” (the detection is also a calculation) without any practical application of the corrected value/concentration. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the gas sensor, including the layered body, measurement electrode, specific-gas concentration detector Muroguchi et al. (US 2009/0242427 A1) discloses a multilayer gas sensor element that includes a measurement electrode 44, a CPU that measures the measurement pump current IP2/41 that flows from the measurement chamber 40, a CPU that performs corrected sensor output data, an oxygen concentration detector CPU that detects the oxygen concentration using regulating pump current Ip0/21 in the regulating chamber 20, and a memory storage unit 112 [Paras. 0041-0058, 0084-0086; Figs. 1-7]. Nakasone et al. (US 2008/0237064 A1) also discloses substantially the same structure as Muroguchi (and the instant device) wherein the device includes an output correction and thus comprises an inherent CPU/memory for performing the correction calculation. Nakasone et al. (US 2014/0332378 A1), Nakasone et al. (US 2014/0332379 A1), and Nakasone et al. (US 2015/0034484 A1) all disclose a sensor element with substantially the same structure including the measurement electrode, a controller configured to measure a specific gas in the measurement chamber, an oxygen concentration pump cell in the preceding/auxiliary chamber, and an inherent CPU/memory for performing the current/concentration calculations. As such, the structure of the instant claims are well-understood, routine and conventional in the art and thus do not amount to significantly more than the judicial exception (i.e., all of the claim limitations not drawn to the abstract idea are well-known, routine and conventional in the art). 


Response to Arguments
Applicant's arguments/amendments filed 08/09/2021 with respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn. 
Applicant’s argument regarding the 112(f) interpretation have been fully considered and are persuasive. The amended claims do not invoke 112(f) as the structure of a controller and storage memory are well-known in the art. 
Applicant’s arguments, see Remarks Pgs. 6-7, filed 08/09/2021, with respect to the 35 U.S.C. § 101 rejection have been fully considered and are not persuasive. Applicant’s arguments are addressed below.
Applicant’s arguments, see Remarks Pgs. 7-9, filed 08/09/2021, with respect to the 35 U.S.C. § 102 rejection have been fully considered and are not persuasive. The 35 U.S.C. § 102 rejection has been withdrawn. 

Applicant’s Argument #1
Applicant argues on Pgs. 6-7 that “Claim 1 is not directed to an abstract idea. Even assuming, for the sake of argument, that claim 1 is directed to an abstract idea, the alleged abstract idea is integrated in a practical application” and that “For example, claim 1 recites the limitations of a controller configured to correct the measurement pump current or the concentration of the specific gas on the basis of an oxygen concentration of the measurement-object gas in accordance with the detected air-fuel ratio upon determining that the measurement-object gas is in a rich atmosphere based on the detected air-fuel 
Examiner’s Response #1
Examiner respectfully disagrees. The office maintains the position that the steps to “correct the measurement pump current” and then “detect the concentration of the specific gas” are both considered to be abstract ideas. As demonstrated in Fig. 4, the “correction” step is a mathematical calculation performed in step(s) S140/S170. The “detect the concentration” step is merely relating the “corrected” current to the actual concentration of the gas as demonstrated in step(s) S160/S180. Thus, the “detect the concentration of the specific gas” is also a mathematical calculation. Claim 1 can be summarized as measuring a current, performing a “correction” to calculate a new value, then perform another calculation to relate that “corrected current” value to the actual concentration. The end result of claim 1, however, is just the calculation of a gas concentration. The result of the abstract idea (calculation) is not integrated into a practical application. In other words, the calculated concentration is not used in any practical way such as, for example, to adjust operating parameters of the engine to modify performance or reduce emissions. Since the abstract idea is not integrated into a practical application, the claims are considered drawn to the judicial exception in revised Step 2A prong 2 (i.e., NO to step 2A-prong two which progresses to Step 2B discussed in Applicant’s Argument #2). 

Applicant’s Argument #2
Applicant argues on Pg. 7 that “Additionally, the claims as a whole include additional limitations amounting to significantly more than the exception {abstract idea)” and that “at Step 2B, the claims as a whole provide an inventive concept (Step 2B: YES), and therefore the claims are eligible at Pathway C. See MPEP 2106, subsection Ill and MPEP 2106.05, subsection II. Specifically, the additional limitations, e.g. the limitations that distinguish over Muroguchi et al. and the remainder of the art of record are other than what is well-understood, routine or conventional activity in the field”.
Examiner’s Response #2
Examiner respectfully disagrees. Step 2B requires the claims to recite “additional elements that amount to significantly more than the judicial exception”. The judicial exception is the correct performed in order to calculate a new gas concentration as discussed earlier. However, the “layered body”, “measurement electrode”, and the method of detecting the concentration of a specific gas using the measurement pump current and an air-fuel ratio of the gas are very well-known, routine, and conventional in the art as outlined in the rejection above. The office maintains the position that judicial exception is the “correction” and “detection” limitations (i.e., calculation of a new gas concentration value), and all of the remaining limitations are well-known, routine and conventional in the art and thus the claims do not recite additional elements 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795